Citation Nr: 1029163	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-04 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from March 1951 to 
March 1953. 

The appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which, in pertinent part, denied service 
connection for prostate cancer and PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prostate cancer was not shown in service and was first 
identified over 52 years after separation from service.

3.  The Veteran does not allege that he was exposed to herbicides 
or ionizing radiation, or that he is a radiation-exposed Veteran.

4.  The evidence does not show, nor does the Veteran allege, that 
he engaged in combat.

5.  The Veteran is not shown to have a current PTSD disability, 
or any other psychiatric disorder, for VA compensation purposes.





CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by military 
service nor may it be presumed to have been incurred in service, 
to include as due to herbicide exposure or ionizing radiation.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.311 (2009).

2.  PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for service connection for prostate 
cancer was received in February 2006, and his claim for service 
connection for PTSD was received in July 2006.  He was notified 
of the general provisions of the VCAA by the Winston-Salem RO in 
correspondence dated in March 2006 and July 2006.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claims, identified 
his duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information regarding 
VCAA.  In addition, the July 2006 letter notified him of how VA 
determines the disability rating and effective dated when a 
disability is found to be connected to service.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claims were 
reviewed and a statement of the case was issued in November 2007.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims during 
the course of this appeal.  His VA and private treatment records 
have been obtained and associated with his claims file.  

The Veteran was not provided a VA examination and opinion to 
assess the current nature and etiology of his claimed prostate 
cancer or PTSD disabilities.  However, VA need not conduct an 
examination with respect to the claims on appeal, as information 
and evidence of record contains sufficient competent medical 
evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  

Simply stated, the standards of McLendon are not met in this 
case, as there is no evidence of any event or injury, or prostate 
disease in service or for more than 52 years after separation 
from service.  Also, the only indication that the current 
prostate cancer is related to service is from the Veteran, who 
believes that exposure to unspecified chemicals and exposure to a 
destroyed ammunition supply area caused his cancer.  As a lay 
person, however, the Veteran is not competent to opine on the 
etiology of his prostate cancer, and he has not presented or 
identified any competent medical information addressing the 
etiology of his claimed disability.  Medical diagnosis and 
causation involve questions that are beyond the range of common 
experience and common knowledge and require the special knowledge 
and experience of a trained physician.  While the Veteran is 
competent to describe his symptoms relating to prostate cancer, 
he is not a physician and is not competent to make a 
determination that his currently diagnosed prostate cancer is 
related to military service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
With respect to his claimed PTSD disability, the standards of 
McLendon are not met in this case, as there is no evidence of a 
current PTSD disability, or any other diagnosed psychiatric 
disorder.  Therefore, VA examinations for prostate cancer or PTSD 
are not warranted.

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claims.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred in or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(2).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for 
establishing in-service stressors in claims for PTSD was recently 
relaxed, adding to the types of claims VA will accept through 
credible lay testimony alone.  The new regulations provide that 
if a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) 
(to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a 
traumatic event in which the person experienced, witnessed, or 
was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others; and a response that involved intense 
fear, helplessness, or horror.  Additional diagnostic criteria 
must be met before a diagnosis of PTSD is warranted.

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background and Analysis

The Veteran contends that he has prostate cancer as a result of 
exposure to "various chemicals" and being near a "major ammo 
supply area that was destroyed while [he] was there" [in Korea].  
He also contends that he has PTSD as a result of service.

His DD Form 214 (Separation from Service) listed his most 
significant duty assignment as 858 Ordnance Ammunition Company, 
documented foreign service, showed that he received the Korean 
Service Medal w/4 Bronze Service Star, and indicated that his 
related civilian occupation was stock clerk.  It was also noted 
on that form that for about four years prior to entering service, 
the Veteran worked for Bethlehem Steel as a cinder pit man.

Initially, the Board notes that the Veteran's service treatment 
records and service personnel records are unavailable.  The 
National Personnel Records Center (NPRC) reported in July 2006 
that the records may have been destroyed in a fire at that 
facility in 1973.  Moreover, additional efforts to search for 
alternative records were unsuccessful.  The RO notified the 
Veteran that his records were unavailable in correspondence dated 
in March, August, and September 2006.  In September 2006, the RO 
asked the Veteran to complete an enclosed NA (National Archives) 
Form 13055, reporting any in-service treatment.  The Veteran did 
not furnish any records in response or submit the NA Form 13055 
with more information.  

The Board points out that there is a heightened obligation to 
explain findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases, such as this, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of 
the Veteran's service connection claims has been undertaken with 
this duty in mind.

Prostate Cancer

Post-service private treatment records dated in April 2002 show 
that right and left prostate biopsies were benign.  They also 
show a diagnosis of renal cell carcinoma following a radical left 
nephrectomy in December 2003.  

VA treatment records show that the Veteran was diagnosed with 
prostate cancer in September 2005.

The Board has considered the Veteran's and his representative's 
contention that he has prostate cancer due to general chemical 
exposure and exposure to a destroyed ammunition supply area, but 
finds that service connection for prostate cancer must be denied.

First, the Veteran does not suggest that he has prostate cancer 
directly related to service, and as his prostate cancer is first 
shown more than 52 years after separation from service, there is 
no competent medical evidence to support any claim that he had a 
chronic prostate disorder since military service or within one 
year of separation from service.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992 ).  Therefore, service connection on a direct and 
presumptive basis (pursuant to 38 C.F.R. §§ 3.304, 3.309) must be 
denied.

Second, the Department of Defense (DoD) has identified specific 
units that served in areas along the demilitarized zone (DMZ) in 
Korea where herbicides were used between April 1968 and July 
1969.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C.10.o.  However, the Veteran 
served between March 1951 and March 1953 and does not allege any 
exposure to herbicides.  As a result, service connection due to 
herbicide exposure is not warranted.

Third, while prostate cancer is listed as one of the enumerated 
radiogenic diseases that may be induced by ionizing radiation, 
the Veteran does not contend, nor does the evidence of record 
support, that he was exposed to ionizing radiation.  Instead, his 
only contention is that he was near an ammunition supply area 
that was destroyed.  Therefore, service connection is not 
warranted for prostate cancer due to any ionizing radiation.  See 
38 C.F.R. § 3.311.

Finally, the Veteran does not contend, nor does the evidence 
support, that he was a "radiation-exposed veteran" who 
participated in a radiation-risk activity, which is defined by 
participation in a test involving the atmospheric detonation of a 
nuclear device, the occupation of Hiroshima or Nagasaki, Japan 
during the period beginning on August 6, 1945, and ending on July 
1, 1946, or the internment as a prisoner of war in Japan during 
World War II.  Consequently, his claim must also be denied 
because he is not a radiation-exposed Veteran.  See 38 C.F.R. 
§ 3.309(d).

PTSD

As indicated above, the Veteran's DD Form 214 (Separation from 
Service) notes that he was awarded the Korean Service Medal W/4 
Bronze Service Star.  Although this medal denotes that he 
participated in a campaign during the Korean conflict, it does 
not categorically demonstrate his participation in combat.  See 
Department of Defense (DoD) Instruction 1348.33- M, Manual of 
Military Decorations and Awards, Appendix 4, AP4.1.2.57 (Sept. 
1996) (incorporates Change 1, effective September 18, 2006).

In correspondence dated in July 2006 the RO asked the Veteran to 
provide evidence of a clinical diagnosis of PTSD and to identify 
an in-service stressor; the notice included a VA Form 21-0781 
(Statement in Support of Claim for Service Connection for PTSD). 

Post-service VA treatment records dated from March 2004 to August 
2006 contain no diagnosis of PTSD or any other psychiatric 
disorder.  Rather, they include negative PTSD screens in March 
2003 and March 2004, in which the Veteran answered "no" to four 
out of four questions used to identify a potential PTSD 
disability.  He also denied any depression or memory problems or 
combat experiences in VA social work and medical notes dated in 
December 2005.  A VA treatment note dated in August 2006 did 
reflect that he had ongoing dementia.

Private treatment records dated from August 2000 to November 2004 
also contained no complaints, findings, or reference to any 
psychiatric disorder.

In June 2010 the Veteran's representative reiterated the 
Veteran's contention that he has PTSD due to service; however, he 
did not identify any current diagnosis of PTSD or any claimed in-
service stressor.  To date, the Veteran has not identified any 
in-service stressor.  In this regard, the Court has held that 
VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for PTSD must be 
denied because there is no competent evidence of a current PTSD 
disability or any link established by current medical or lay 
evidence of any current symptoms and any in-service stressor.  
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110.  In order to 
prevail on the issue of service connection there must be: medical 
evidence of a current disability, medical evidence, or in some 
cases lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and, medical evidence of a nexus between an 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 
341, 346 (1999).  In the present case, there is no medical 
evidence of a current PTSD disability, competent medical evidence 
of any diagnosis or symptoms of PTSD, or any identified in-
service stressor.  Therefore, the Veteran's claim for service 
connection for PTSD must be denied.

The Board has considered the new, relaxed standards for 
establishing in-service stressors pursuant to 38 C.F.R. 
§ 3.304(f)(3); however, they are inapplicable because the Veteran 
has not identified any in-service stressor, and he is not shown 
to have a current PTSD disability.

Both Claims
For the foregoing reasons, the claims for service connection for 
prostate cancer and PTSD must be denied.  In arriving at the 
decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


